CONFESSION OF ERROR

PER CURIAM.
The State confesses error in the trial court’s partial denial of appellant’s motion to return property, which left three handguns seized from appellant during an arrest in the State’s custody. Because the seized firearms are neither the subject of any charges pending against appellant nor necessary evidence for the charges currently pending, Section 790.08(3) of the Florida Statutes mandates their return to appellant. Davila v. State, 655 So.2d 245 (Fla. 3d DCA 1995); Cameiro v. State, 464 So.2d 639 (Fla. 3d DCA 1985).
REVERSED.